Per Curiam.
— This is an action to foreclose a material-man’s lien. The defendants are husband and wife, and they built a house in Aberdeen. The plaintiff claims to have furnished lumber for use in the house, and having filed his lien notice, he brought this suit to foreclose, and obtained a decree of foreclosure for the sum of $129.58, together with ■$25 for attorney’s fees, and costs. From the judgment the defendants have appealed.
The evidence shows that the parties were all Polish people. Respondent ivas about twenty-two years old, had been in this country about a year and a half when the transaction concerning the lumber occurred, and he had lived in Aberdeen about nine months. He boarded at the house of the appellants, and worked at the lumber mill of Wilson Brothers & Company. It was agreed between him and the appellants that lumber from said mill should be furnished to the appellants for use in building their house, and that the purchase price thereof should be charged to respondent on his account for wages at the mill. This course was pursued, and lumber was so furnished. Sixty dollars in cash was also handed by respondent to appellants and the latter took it to the mill and applied it upon payment for lumber. It sufficiently appears from the evidence, however, that the reason for handing the money to appellants was that respondent could not speak English so as to be well understood at the mill office. We think it satisfactorily appears that it was respondent’s purpose to buy the lumber as his own material by using his wages and the cash, and then to furnish it to appellants for their house. Appellants contend that the transaction was a loan, and that the lien cannot be enforced. A paper writing in the Polish language was *41introduced in evidence, which appellants claim is a promissory note given for the loan. Translated into English, it is unintelligible as a promissory note, and we think the court’s conclusion that the respondent is entitled to a lien is sustained bv the record!
The judgment is affirmed.
Fullerton and Root, JJ., took no part.